Exhibit 10.1

 

SECURITY AGREEMENT

 

VOYAGER OIL & GAS, INC.

 

Minimum: $12,000,000 Principal Amount

Maximum: $15,000,000 Principal Amount

12.00% Senior Secured Promissory Notes

 

--------------------------------------------------------------------------------

 

This SECURITY AGREEMENT (the “Agreement”) is entered into as of the 22nd day of
September, 2010, by Voyager Oil & Gas, Inc., a Delaware corporation (the
“Debtor”), in favor of the parties set forth on Exhibit A hereto (the “Secured
Parties”) and holders of certain 12.00% Senior Secured Promissory Notes of even
date (the “Promissory Notes”).

 

RECITALS

 

A.            The Secured Parties have agreed to purchase the Promissory Notes
from the Debtor pursuant to the terms of certain Subscription Agreements of even
date herewith.

 

B.            In connection with the issuance of the Promissory Notes, the
Debtor has agreed to grant to the Secured Parties a security interest in the
property described below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Debtor agrees as follows:

 

1.             Grant of Security Interest.  The Debtor grants to Secured Parties
a security interest in the following described property of the Debtor (the
“Collateral”):

 

Any and all assets of the Debtor of any kind and nature whatsoever, including,
but not limited to, all leasehold interests, drilling rights, contract rights,
royalty interests, furnishings, fixtures, equipment, accounts,  as-extracted
collateral,  chattel paper, deposit accounts, documents, goods, instruments,
inventory, investment property, letter-of-credit rights, general intangibles and
all other assets at all of Debtor wherever located and however situated,
together with any and all proceeds and products of all of the foregoing;

 

to secure payment to the Secured Parties of the “Secured Obligations” as defined
below.  Definitions in the Uniform Commercial Code as adopted and in effect in
the State of Montana shall apply to words and phrases used in this Security
Agreement.

 

2.             The Secured Obligations.  The Secured Parties’ security interest
in the Collateral shall secure payment and performance of each and every debt,
liability and obligation of Debtor to the Secured Parties due or to become due,
direct or indirect, absolute or contingent, joint or several, howsoever created,
arising or evidenced, now existing or hereafter at any time created, arising or
incurred, under the

 

--------------------------------------------------------------------------------


 

Promissory Notes and ancillary documents executed by the Debtor and the Secured
Parties (the “Secured Obligations”).

 

3.             Representations, Warranties and Covenants.  Debtor represents,
warrants and agrees that so long as any of the Secured Obligations remain
outstanding and unsatisfied:

 

(a)           The Debtor shall not enter into any agreement, understanding or
other arrangement providing for any indebtedness with a secured position or on
other terms otherwise senior or on parity to the Secured Parties with any third
party without the prior written consent of all Secured Parties.

 

(b)           The Debtor shall not use the proceeds from the Promissory Notes to
enter into agreements, understandings or other arrangements that provide for the
acquisition of any interest in any oil, gas or mineral rights having an
aggregate value in excess of $2,000,000 without the prior written consent of all
Secured Parties.

 

(c)           The proceeds of the Promissory Notes shall be used for capital
expenditures associated with the drilling of new crude oil and natural gas
wells, as well as general working capital.

 

(d)           The Debtor shall be the sole owner of the Collateral free and
clear of all levies, attachments, liens, charges, encumbrances and security
interests of every kind or character other than the security interest granted to
the Secured Parties.

 

(e)           The Debtor has full power and authority to execute this Security
Agreement and to subject the Collateral to the security interest created
hereby.  Debtor has not previously granted a security interest covering all or
any part of the Collateral in favor of any creditor other than the Secured
Parties.

 

(f)            Debtor is a Delaware corporation, and its address as set forth on
the signature page hereof, will not be changed without prior written notice to
the Secured Parties.

 

(g)           Debtor’s true name is as set forth above.  Neither Debtor nor any
predecessor in title to any of the Collateral has executed any financing
statements which remain of record or security agreements which remain in effect
as “debtor” covering any of the Collateral in any other name within the past
three years.

 

(h)           Debtor will at any time or times hereafter, execute such financing
statements, account control agreements and other instruments and perform such
acts as a majority in interest of the Secured Parties may request to establish
and maintain an attached, perfected security interest in the Collateral subject
only to those security interests perfected and existing on the date hereof and
will pay all costs of filing and recording.  Debtor authorizes the Secured
Parties to file all of the Secured Parties’ financing statements and amendments
thereto relative to the Collateral or any part thereof, in such form and
substance as the Secured Parties may determine.

 

(i)            Debtor shall not transfer or otherwise dispose of the Collateral
outside its usual and ordinary course of business without the prior written
consent of a majority in interest of all Secured Parties.

 

(j)            Any and all revenues received by Debtor shall be deposited in and
maintained in its currently existing bank accounts.

 

--------------------------------------------------------------------------------


 

(k)           Debtor shall not open any additional bank accounts of any nature
without providing a minimum of ten (10) days’ prior notice to all of the Secured
Parties and without allowing the Secured Parties to perfect their first priority
security interest in such bank account(s).

 

(l)            Debtor shall keep the Collateral free and clear of all levies,
attachments, liens, charges, encumbrances and security interests of every kind
or character; and shall forever defend title thereto against claims of all
persons.

 

(m)          Debtor shall maintain all records, instruments or other
documentation evidencing or otherwise relating to the Collateral.

 

(n)           At any time and from time to time, upon the written request any
Secured Parties, the Debtor will promptly and duly execute and deliver such
further instruments and documents and take such further actions as such party
reasonably may request for the purposes of obtaining or preserving the full
benefits of this Security Agreement and of the rights and powers granted by this
Security Agreement.

 

4.             Secured Parties’ Authority; Power of Attorney.  Upon the
occurrence of an Event of Default, a majority in interest of the Secured Parties
shall have the authority, but shall not be obligated to:

 

(a)           demand, collect, receive and receipt for, compound, compromise,
settle and prosecute and discontinue any suits or proceedings in respect of any
or all of the Collateral in the name of Debtor or otherwise; and

 

(b)           take any action which the Secured Parties may deem necessary or
desirable in order to realize on the Collateral, including, without limitation,
performance of any contract and endorsement in the name of Debtor of any checks,
drafts, notes or other instruments or documents received on account of the
Collateral.

 

Debtor hereby irrevocably appoints Bonnie Turpin as the agent and
attorney-in-fact for the Debtor and Secured Parties, with full authority in the
place and stead of Debtor and in the name of Debtor, or otherwise, from time to
time as directed by a majority in interest of the Secured Parties to take any
action and to execute any instrument which a majority in interest of the Secured
Parties may deem necessary or advisable in pursuing or taking the foregoing
rights and actions.

 

All powers, authorizations and agencies contained in this Security Agreement are
coupled with an interest and are irrevocable until this Security Agreement is
terminated and the liens created hereby are released.

 

5.                                      Default/Event of Default.  The terms
“default” or “event of default” shall mean:

 

(a)           The Debtor fails to make when due, whether by acceleration or
otherwise, any payment of principal of, or interest on, the Promissory Notes,
which failure to pay shall remain uncured for ten (10) days after the date of
written notice of default from the Secured Parties to the Debtor relating to the
same;

 

(b)           The Debtor fails to comply with any material agreement, covenant,
condition, provision or term contained in the Promissory Notes (and such failure
shall not constitute an Event of Default under any of the other provisions
hereof) and such failure to comply shall continue for ten (10) days after the
date of written notice of default from the Lender to the Borrower relating to
the same;

 

--------------------------------------------------------------------------------


 

(c)           The Debtor defaults in the payment of interest or principal on any
debt of the Debtor and such debt shall, as a result thereof, have been
accelerated (or comparable event shall have occurred) so that the same shall
have become due and payable prior to the date on which the same would otherwise
have become due and payable;

 

(d)           The Debtor violates any representation, warranty or covenant in a
material respect, set forth in any transaction document or set forth in
Section 3 above or any other provision of this Agreement; or

 

(3)           An Act of Bankruptcy shall occur with respect to the Debtor; as
used herein, an “Act of Bankruptcy” shall mean, if at any time (i) the Debtor
shall (1) be or become insolvent, or (2) apply for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee, liquidator
or the like of the Debtor or of all or a substantial part of the Debtor’s
property, or (3) commence a voluntary case under any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding under the laws of any jurisdiction, or (4) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, or (5) admit
in writing such Debtor’s inability to pay such Debtor’s debts as they mature, or
(6) make an assignment for the benefit of Debtor’s creditors; or (ii) a
proceeding or case shall be commenced, without the application or consent of the
Debtor, in any court of competent jurisdiction, seeking (1) the liquidation,
reorganization, dissolution, winding up or the composition or adjustment of
debts of the Debtor, (2) the appointment of a trustee, receiver, custodian or
liquidator or the like of the Debtor or of all or any substantial part of the
Debtor’s property, or (3) similar relief in respect of the Debtor under any law
relating to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts.

 

Upon the happening of any of the foregoing events, the Secured Parties may, at
its option, and without notice to or demand on Debtor, do any one or more of the
following immediately:

 

(a)           The Secured Parties may exercise in respect of the Collateral, in
addition to other rights and remedies otherwise available to it, all the rights
and remedies of a Secured Parties under the Uniform Commercial Code as adopted
and in effect in the State of Montana (the “UCC”).

 

(b)           Without limiting the generality of the foregoing, the Secured
Parties may, upon default, to the fullest extent permitted by applicable law,
without notice, hearing or process except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
for cash, on credit or for future delivery, and upon such other terms as the
Secured Parties may deem commercially reasonable, and the Secured Parties may
purchase all or any part of the Collateral at public or, if permitted by law,
private sale, and in lieu of actual payment of such purchase price, may set off
the amount of such purchase price against the Secured Obligations.  The Secured
Parties may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, with notice, be made at
the time and place to which it was so adjourned.  The Secured Parties may
abandon any such proposed sale.  The Secured Parties may also elect to retain
the Collateral in partial or full satisfaction of the Secured Obligations and
Debtor agrees not to oppose such election.  Debtor acknowledges that any private
sales of Collateral effected by the Secured Parties may result in terms less
favorable to a seller than public sales but Debtor agrees that such private
sales shall nevertheless be deemed commercially reasonable.

 

--------------------------------------------------------------------------------


 

(c)           If any notification of intended disposition of any of the
Collateral is required by law, such notification shall be deemed reasonably and
properly given if deposited in the United States Postal Service at least fifteen
(15) days before such disposition, postage prepaid, addressed to the Debtor at
the address set forth on the signature page hereof.  Such disposition shall be
established by affidavit executed by the Secured Parties, receipts or other
reasonable method.

 

(d)           Debtor agrees to pay all costs and expenses incurred by the
Secured Parties, including attorney’s fees and court costs, in connection with
any sale held pursuant to this Security Agreement or otherwise in connection
with enforcing the rights of the Secured Parties hereunder.

 

(e)           The rights and remedies of the Secured Parties hereunder are
cumulative and nonexclusive and the exercise of any one or more of the remedies
provided for herein or under the UCC shall not be construed as a waiver of any
of the other remedies of the Secured Parties so long as any part of the Secured
Obligations remain unsatisfied.  No failure on the part of the Secured Parties
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy by the Secured Parties preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.

 

(f)            Any payments or proceeds received by the Secured Parties from the
Collateral shall be applied to the payment of costs and expenses incurred by the
Secured Parties in connection with performing, managing, maintaining or selling
the Collateral, including reasonable attorneys’ fees and expenses, and the
balance, if any, shall be applied by the Secured Parties to payment of the
Secured Obligations, in order of application as the Secured Parties shall
determine.

 

6.             No Waiver.  Any forbearance or failure to act or delay by the
Secured Parties in exercising any right, power or remedy shall not preclude the
further exercise thereof, and every right, power or remedy of the Secured
Parties’ shall continue in full force and effect until such right, power or
remedy is specifically waived by any instrument in writing executed by the
Secured Parties.

 

7.             Debtor’s Waiver of Rights.  Except as otherwise set forth herein,
to the fullest extent permitted by law, the Debtor waives the benefit of all
laws now existing or that may subsequently be enacted providing for (a) any
appraisement before sale of any portion of the Collateral, (b) any extension of
the time for the enforcement of the collection of the indebtedness or the
creation or extension of a period of redemption from any sale made in collecting
such debt, (c) any notice of default or an event of default and (d) exemption of
any portion of the Collateral from attachment, levy or sale under execution or
exemption from civil process.  Except as otherwise set forth herein, to the
fullest extent the Debtor may do so, the Debtor agrees that the Debtor will not
at any time insist upon, plead, claim or take the benefit or advantage of any
law now or hereafter in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, or requiring foreclosure of this Security
Agreement before exercising any other remedy granted hereunder and the Debtor,
for the Debtor, and for any and all persons ever claiming any interest in the
Collateral, to the extent permitted by law, hereby waives and releases all
rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of the Secured Obligations and
marshalling in the event of foreclosure of the liens hereby created.

 

8.             Partial Invalidity.  In the event any provision of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision (or remaining part of the affected
provision) of this Agreement; but this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision

 

--------------------------------------------------------------------------------


 

(or part thereof) had not been contained in this Agreement, but only to the
extent it is invalid, illegal, or unenforceable.

 

9.             Captions.  The captions herein set forth are for convenience only
and shall not be deemed to define, limit, or describe the scope and intent of
this Agreement.

 

10.          Governing Law; Jurisdiction.  The provisions of this Agreement
shall be construed, interpreted and enforced in accordance with the laws of the
State of Montana as the same may be in effect from time to time, without regard
to principles of conflict of laws.  The parties hereby irrevocably submit to the
jurisdiction of any state or federal court sitting in the State of Montana over
any suit, action, or proceeding arising out of or relating to this Agreement and
hereby irrevocably waive, to the fullest extent permitted by law, any objection
that they may now or hereafter have to the laying of the venue of any such suit,
action, or proceeding brought in any such court and any claim that any such
suit, action, or proceeding brought in any such court has been brought in an
inconvenient forum.  Final judgment in any such suit, action, or proceeding
brought in any such court shall be conclusive and binding upon the parties and
may be enforced in any court in which the parties are subject to jurisdiction by
a suit upon such judgment provided that service of process is effected upon the
defending party as provided in this Agreement or as otherwise permitted by
applicable law.

 

11.          Construction.  Each party warrants that they have been given the
chance, to their satisfaction, to seek the advice of independent counsel prior
to signing this Security Agreement.  This Security Agreement is the result of
negotiation and compromise between the parties and shall not be interpreted
against the party originally drafting this Security Agreement.

 

Executed and delivered as of the day first set forth above.

 

 

DEBTOR:

 

Voyager Oil & Gas, Inc.

 

 

 

 

 

 

 

 

/s/ James R. Reger

 

 

By James R. Reger

 

 

Its Chief Executive Officer

 

--------------------------------------------------------------------------------